Mr. Chief Justice Breese delivered the opinion of the Court: This was a bill in chancery, in the McLean circuit court, filed by Jennie Haines, to obtain a divorce from her husband, Benjamin K. Haines. Ira J. Bloomfield was made a defendant, as a party interested in a certain house and lot in Bloomington, an interest in which complainant also claimed, she alleging she had furnished the money, or a part thereof, with which to build it. In her supplemental bill, complainant alleges that Bloomfield had commenced an action of ejectment against her to recover the possession of the premises. The defendants put in their answers, to which replications were filed, and the cause was duly heard. The court found complainant had paid out on the premises the sum of three hundred and seventy dollars, and decreed a lien on the premises for that amount, and also decreed the marriage void ab initio. The evidence goes to establish the most perfect fair dealing on the part of appellant, Bloomfield, but does not place complainant’s conduct in a very favorable light. It is not important the facts should be reviewed, nor do we deem it necessary to inquire and determine whether the relation of husband and wife legally existed between the complainant and Benjamin Eh Haines. Admitting such was the fact, her title to the money paid to her on the sale of the lot in Springfield, is unquestioned. That lot had been conveyed to her by the procurement of her husband, without the least semblance of any fraudulent intent, and thereby it became as much her separate property as if it had been purchased with money owned by her before her marriage. in or did she lose her legal right, or its avails, by placing it in the hands of her husband to build a house for her. She did not give it to him for the purpose of vesting in him the rightj and title to the money, but to act as her agent in investing it in a house, and while it was so invested, to that extent she clearly had an interest in the house. Her interest was in the proportion which her money bore to the entire cost of the premises. Beyond that she can have no equitable claim. Appellant, when he purchased of Haines, had notice of this equity, and took the property subject to it. He only purchased Haines’ interest in it. He incurred no personal liability to complainant, but acquired a joint equitable ownership with' her. Had the premises been consumed by fire, the complainant must have suffered her share of the loss, in company with appellant, who would have suffered his share. From this view of the case, it follows that the decree against appellant, Bloomfield, for the amount of money complainant had invested in the premises, was erroneous. It may have been too little, or too much, depending on the actual value of the property. If it was worth more than it cost the parties, complainant was entitled to her proportion of the enhanced value, and if less, then she must suffer her proportion of the depreciation. The simple question is, how much did her means contribute to the property, and how much did her husband’s contribute thereto ? On her part is the sum of two hundred and fifty dollars in money. On the other, the price of the lot, Haines’ own labor in building the house, and whatever he expended for additional labor, and materials put in the building.* Assuming, for illustration, that the building cost seven hundred dollars, and the lot three hundred,' and that complainant contributed two hundred and fifty dollars, then she had an interest to the extent of one-fourth in the whole property, and her husband had three-fourths, which appellant acquired by his purchase from the husband. The circuit court should have ascertained the respective interests of the parties in the property on the above basis, and then directed a sale of the premises, and that the proceeds should be divided between complainant and appellant, in proportion to their respective interests. AVe will further remark, as the proof now stands, the master found more of the separate funds of complainant went into the building than the proof seems to warrant. AVe do not think that any part of the proceeds of the Rogers notes should be considered as her separate property, because it was by complainant’s consent and agreement, that her husband should possess these notes. They were his property. The true contribution of complainant is, we think, the two hundred and fifty dollars cash, which she received as her share on the sale to Rogers, and which, through tier husband’s agency, she actually invested in the property. The decree must be reversed and the cause remanded for further proceedings consistent with this opinion. Decree reversed.